Title: From George Washington to the Officer Commanding the Additional Maryland Battalion, 1 August 1780
From: Washington, George
To: 


					
						Sir
						Hd Qrs Pecks Kill Augt 1st 1780
					
					By the time this arrives at the Head of Elk, I would willingly hope, that the Battallion which the Legislature determined to raise for the War, in lieu of the number of Militia required by the Honourable the Committee of Congress, acting with the Army, will have assembled and be in readiness to join me. If this is the case I am to request, that You will proceed with it and join the Army on the East side of Hudson’s River, with all the expedition You can, compatible with the health of the Men. Should it happen that not more than a part of the Battallion is assembled—You will send the Men forward under proper Officers & follow with the Remainder as soon as possible. I am Sir Yr most Obedt Hble st
					
						G. Washington
					
				 